*565OPINION.
Littleton:
The facts in this proceeding bring it within the decision of the Board in Robert W. Bingham, 8 B. T. A. 603. The evidence in the record shows that the petitioner did not receive the dividends declared on December 31, 1922, or notice thereof, until 1923, and that he did not receive the dividends declared on December 31, 1923, or notice thereof, until 1924. On the authority of the decision of the Board in Robert W. Bingham, supra, it is the opinion of the Board that the income reported by the petitioner for 1923,.. arising from the dividends of the banks mentioned, was correct and that the Commissioner erred in excluding the dividends declared in December, 1922, and received in 1923, and including the dividends declared in 1923 and received in 1924.
Reviewed by the Board.

Judgment will be entered on 15 days’ notice, under Rule 50.

Phillips, Geeen, Love, and Arundell dissent.